PER CURIAM.
This appeal is by the plaintiff, Mamie Lee Sanders, from a final summary judgment for the defendant in a slip and fall case.
We reverse. A review of the various affidavits filed herein demonstrates that there is a genuine issue as to material facts herein. See Holl v. Talcott, Fla.1966, 191 So.2d *68840 and Visingardi v. Tirone, Fla.1967, 193 So.2d 601. The question of negligence, if any, in this cause should be resolved by the jury.
We, therefore, reverse and remand for further action consistent herewith.
Reversed and remanded.